USCA4 Appeal: 21-4079      Doc: 31         Filed: 09/07/2022    Pg: 1 of 5




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-4079


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        JUSTIN MICHAEL ISAAC, a/k/a Cali,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Norfolk. Arenda L. Wright Allen, District Judge. (2:18-cr-00158-AWA-DEM-5)


        Submitted: August 25, 2022                                   Decided: September 7, 2022


        Before NIEMEYER and THACKER, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Affirmed in part and dismissed in part by unpublished per curiam opinion.


        Laura Pellatiro Tayman, LAURA P. TAYMAN, PLLC, Newport News, Virginia, for
        Appellant. Jacqueline Romy Bechara, OFFICE OF THE UNITED STATES ATTORNEY,
        Alexandria, Virginia; Darryl James Mitchell, Assistant United States Attorney, OFFICE
        OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4079       Doc: 31         Filed: 09/07/2022      Pg: 2 of 5




        PER CURIAM:

               Justin Michael Isaac appeals his conviction and 168-month sentence imposed

        following his guilty plea to conspiracy to distribute and possess with intent to distribute 5

        kilograms or more of cocaine and 400 grams or more of fentanyl, in violation of 21 U.S.C.

        §§ 841(a)(1), (b)(1)(A), 846. The Government moves to dismiss the appeal based on the

        appeal waiver contained in Isaac’s plea agreement, pursuant to which Isaac agreed to waive

        his right to appeal any sentence within the statutory maximum. Isaac’s counsel has filed a

        response pursuant to Anders v. California, 386 U.S. 738 (1967), stating that there are no

        meritorious grounds for appeal but questioning the validity of Isaac’s guilty plea. Isaac

        has filed a pro se supplemental brief, claiming that he was promised a lower sentence and

        that the drug weight used for calculating his Sentencing Guidelines range unfairly included

        conduct for which he was not charged. We affirm in part and dismiss in part.

               Initially, an appeal waiver does not prevent a defendant from challenging the

        validity of his guilty plea. United States v. McCoy, 895 F.3d 358, 364 (4th Cir. 2018).

        Before accepting a guilty plea, the district court must conduct a plea colloquy in which it

        informs the defendant of, and determines he understands, the rights he is relinquishing by

        pleading guilty, the charge to which he is pleading, and the maximum and mandatory

        minimum penalties he faces. Fed. R. Crim. P. 11(b)(1); United States v. DeFusco, 949

        F.2d 114, 116 (4th Cir. 1991). The court also must ensure that the plea is voluntary and

        not the result of threats, force, or promises not contained in the plea agreement, Fed. R.

        Crim. P. 11(b)(2), and “that there is a factual basis for the plea,” Fed. R. Crim. P. 11(b)(3).

        Because Isaac did not move to withdraw his plea in the district court, we review the

                                                      2
USCA4 Appeal: 21-4079      Doc: 31          Filed: 09/07/2022     Pg: 3 of 5




        adequacy of the plea colloquy for plain error. United States v. Williams, 811 F.3d 621, 622

        (4th Cir. 2016).

               In his pro se brief, Isaac appears to argue that his guilty plea was induced by a

        promise—not contained in the plea agreement—that he would receive a sentence of no

        more than 10 years. However, Isaac identifies nothing in the record to substantiate this

        claim. Moreover, at the Rule 11 hearing, Isaac confirmed his understanding that he could

        receive a sentence of up to life imprisonment and that his plea was not the result of threats

        or outside promises. For these reasons, and based on our independent review of the record,

        we conclude that Isaac’s guilty plea was knowing, voluntary, and supported by an

        independent basis in fact.

               Turning to the appeal waiver, we review the validity of an appellate waiver de novo

        and “will enforce the waiver if it is valid and the issue appealed is within the scope of the

        waiver.” United States v. Adams, 814 F.3d 178, 182 (4th Cir. 2016). A waiver is valid if

        it is “knowing and voluntary.” Id. To determine whether a waiver is knowing and

        voluntary, “we consider the totality of the circumstances, including the experience and

        conduct of the defendant, his educational background, and his knowledge of the plea

        agreement and its terms.” McCoy, 895 F.3d at 362 (internal quotation marks omitted).

        “Generally . . . , if a district court questions a defendant regarding the waiver of appellate

        rights during the Rule 11 colloquy and the record indicates that the defendant understood

        the full significance of the waiver, the waiver is valid.” Id. (internal quotation marks

        omitted). Our review of the record confirms that Isaac knowingly and voluntarily waived

        his right to appeal. We therefore conclude that the waiver is valid.

                                                      3
USCA4 Appeal: 21-4079      Doc: 31         Filed: 09/07/2022      Pg: 4 of 5




               Even so, we will not enforce a valid appeal waiver if the Government breached its

        obligations under the plea agreement. United States v. Lewis, 633 F.3d 262, 271 n.8

        (4th Cir. 2011). In his pro se brief, Isaac appears to claim that his plea agreement was

        materially breached because the drug weight used for his Guidelines calculation included

        a controlled substance that was not part of the charge to which he pled guilty. However,

        nothing in the plea agreement prohibited the district court from considering relevant but

        uncharged conduct, and, moreover, the magistrate judge clearly confirmed Isaac’s

        understanding that his sentence could be based on more than just the minimum conduct

        necessary to establish the charged offense. Thus, we reject Isaac’s argument.

               In accordance with Anders, we have reviewed the entire record in this case and have

        found no meritorious grounds for appeal that fall outside of the scope of the waiver.

        Accordingly, we grant the Government’s motion to dismiss as to those issues falling within

        the waiver’s scope, and we affirm the remainder of the district court’s judgment. This court

        requires that counsel inform Isaac, in writing, of the right to petition the Supreme Court of

        the United States for further review. If Isaac requests that a petition be filed, but counsel

        believes that such a petition would be frivolous, then counsel may move in this court for

        leave to withdraw from representation. Counsel’s motion must state that a copy thereof

        was served on Isaac.




                                                     4
USCA4 Appeal: 21-4079         Doc: 31    Filed: 09/07/2022   Pg: 5 of 5




              We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                          AFFIRMED IN PART;
                                                                          DISMISSED IN PART




                                                  5